         Case 1:19-cv-00683-CJN Document 18 Filed 10/31/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                  v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                STATUS REPORT REGARDING SERVICE OF PROCESS

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report Regarding

Service of Process in response to the Court’s October 4, 2019 Order, which directed Petitioners

to update the Court, by November 1, 2019, on Petitioners’ efforts to effect service on the

Bolivarian Republic of Venezuela (“Venezuela”).

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated September 26,

2019, ECF No. 14, Petitioners have been attempting to serve Venezuela in the manner prescribed

by the Foreign Sovereign Immunities Act since commencing this action. Petitioners were not

able to serve Venezuela under 28 U.S.C. § 1608(a)(1), because no special arrangement for

service exists between Petitioners and Venezuela. Petitioners were unsuccessful in attempting

service under 28 U.S.C. § 1608(a)(2), via the Convention of 15 November 1965 on the Service

Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965,

20 U.S.T. 361, 658 U.N.T.S. 63 (“Hague Service Convention”), because the Venezuelan Central

Authority has not returned a completed certificate of service to Petitioners despite having

received all materials necessary for service on April 29, 2019. Petitioners were not able to serve
         Case 1:19-cv-00683-CJN Document 18 Filed 10/31/19 Page 2 of 3



Venezuela through 28 U.S.C. § 1608(a)(3) because Venezuela formally objected to service by

mail under the Hague Service Convention.

3.     Therefore, on September 26, 2019, Petitioners submitted to the office of the Clerk of the

Court a request that service be effected on Venezuela via diplomatic channels. See 28 U.S.C.

§ 1608(a)(4); Affidavit Requesting Foreign Mailing, ECF No. 15. On September 27, 2019,

Petitioners delivered to the Clerk of the Court two copies of the English and Spanish versions of

all papers required for service under 28 U.S.C. § 1608(a)(4), including the summons (ECF

No. 8), Petitioners’ Petition to Recognize and Enforce an ICSID Arbitration Award (ECF No. 1),

and a notice of suit. On October 3, 2019, the Clerk of the Court filed a Certificate of Mailing

certifying that the papers required for diplomatic service had been properly mailed to the United

States Department of State. See Certificate of Clerk, ECF No. 17.

4.     The next step for service under 28 U.S.C. § 1608(a)(4) is for the Director of Special

Consular Services at the United States Department of State to transmit one copy of the papers

through diplomatic channels to Venezuela. The Director of Special Consular Services will then

send to the Clerk of the Court a certified copy of the diplomatic note indicating when the papers

were transmitted to Venezuela. See 28 U.S.C. § 1608(a)(4). Service will be effective on the date

of the transmittal indicated in the certified copy of the diplomatic note.       See 28 U.S.C.

§ 1608(c)(1). So far as Petitioners are aware, no such certified copy has yet been transmitted to

the Clerk of the Court.




                                               2
        Case 1:19-cv-00683-CJN Document 18 Filed 10/31/19 Page 3 of 3



Dated: October 31, 2019
       New York, New York
                             Respectfully submitted,
                             By:        /s/ Elliot Friedman

                             FRESHFIELDS BRUCKHAUS DERINGER US LLP
                             Elliot Friedman (D.C. Bar No. NY0106)
                             Sam Prevatt (admitted pro hac vice)
                             Cameron Russell (admitted pro hac vice)
                             601 Lexington Avenue
                             31st Floor
                             New York, New York 10022
                             Tel: 212-277-4000
                             Fax: 212-277-4001
                             elliot.friedman@freshfields.com
                             sam.prevatt@freshfields.com
                             cameron.russell@freshfields.com
                             D. Brian King (admitted pro hac vice)
                             New York University School of Law,
                             40 Washington Square South, Room 508
                             New York, New York 10012
                             Tel: 212-992-8175
                             brian.king@dbkingarbitration.com
                             KOBRE & KIM LLP
                             Michael S. Kim (D.C. Bar No. 1032401)
                             Marcus J. Green (D.C. Bar No. 999223)
                             Josef M. Klazen (D.C. Bar No. 1003749)
                             1919 M Street, NW
                             Washington, DC 20036
                             Tel: 202-664-1900
                             michael.kim@kobrekim.com
                             marcus.green@kobrekim.com
                             josef.klazen@kobrekim.com
                             Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                             ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                             Paria B.V.




                                       3
